DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 9-11, filed 4/13/2022, with respect to claims 1-2, and 5-13 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 1/13/2022.
3.	Applicant's amendment filed on 4/13/2022 has been considered and entered for the record. 

Reasons for Allowance
4.	Claims 1-2 and 5-14 are allowed and have been re-numbered 1-12.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 11-14, the prior art of record fails to anticipate or suggest or render obvious a fuel cell system comprising: a fuel cell stack; a stack case storing the fuel cell stack; and an auxiliary device case joined to the stack case, and storing a fuel cell auxiliary device, wherein the auxiliary device case includes an end plate part configured to apply a tightening load in a stacking direction to the fuel cell stack, as an integral part of the auxiliary device case, the auxiliary device case includes a first case member provided adjacent to the stack case and a second case member joined to the first case member, the first case member is provided between the stack case and the second case member, the first case member includes the end plate part joined to the stack case, and a peripheral wall extending form the entire periphery of a marginal portion of the end plate part toward the second case member in a thickness direction of the end plate part, the marginal portion of the end plate part is joined to an end of the stack case by a plurality of first tightening members provided inward of the peripheral wall, a seal member is provided throughout the entire periphery, outward of the tightening member between the stack case and the first case member, the end plate part comprises a plurality of insertion holes into which the plurality of first tightening members are inserted, and the seal member is interposed between the stack case and the first case member in a manner that the seal member surrounds the plurality of insertion holes; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723